Citation Nr: 1339951	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for schizophrenic disorder, currently assigned "staged" ratings of 30 percent prior to September 21, 2010, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 24, 1969 to August 5, 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Chicago, Illinois RO, which continued a 30 percent rating for schizophrenic disorder.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In February 2011, the Board remanded the matter for additional development.  An interim [February 2012] rating decision granted a 70 percent rating effective September 21, 2010.


FINDINGS OF FACT

1.  Prior to June 20, 2008, the Veteran's schizophrenic disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown.

2.  It is reasonably shown that, from June 20, 2008 (but no earlier) until April 30, 2009, the Veteran's schizophrenic disorder was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; but not by symptoms productive of occupational and social impairment with deficiencies in most areas.

3.  From April 30, 2009 to September 21, 2010, the Veteran's schizophrenic disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown

4.  At no time is the Veteran's schizophrenic disorder shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.


CONCLUSIONS OF LAW

1.  Prior to June 20, 2008, a rating in excess of 30 percent is not warranted for the Veteran's schizophrenic disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code 9204 (2013).

2.  From June 20, 2008 to April 30, 2009, a 50 percent, but no higher, rating is warranted for the Veteran's schizophrenic disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Code 9204 (2013).

3.  From April 30, 2009 to September 21, 2010, a rating in excess of 30 percent is not warranted for the Veteran's schizophrenic disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code 9204 (2013).

4.  A rating in excess of 70 percent is not warranted for the Veteran's schizophrenic disorder for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.130, Code 9204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A May 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the September 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is still needed to substantiate his claim.  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in July 2004, June 2008, and March 2011, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Psychiatric disabilities such as schizophrenia are rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9204.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his schizophrenia.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's claim for an increased rating was received in March 2004.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in March 2003).  There is no medical evidence of record regarding the status of the Veteran's schizophrenia from March 2003 to July 2003.

On July 2003 VA treatment, the diagnoses included schizophrenia in remission and a personality disorder on Axis II; a GAF score of 61 was the most recent assigned, in June 2003.

On July 2004 VA examination, the Veteran reported that he had received outpatient treatment until he was discharged in January 2004 and told to come to the emergency room for any further treatment.  He reported that his medication and frequency of visits had been gradually decreased since 2000.  He reported that he had last worked full time in 2000 and was currently in a supportive housing program; he believed nobody would hire him because although he has skills and an Orange Card from the state, his resume was "sketchy".  He reported that he began having nightmares in April 2004 and they currently occurred about once a week.  He indicated that his social life was okay.  He denied any auditory or visual hallucinations.  He was fearful and suspicious of people and believed he was clairvoyant; he believed he could put thoughts in other people's heads and that he was on a special mission to correct the social stratification in the community.  He indicated his appetite was good and his sleeping was fine aside from being awakened by nightmares.  He was not feeling depressed but was somewhat uneasy about his unstable relationship with his girlfriend.

On mental status examination, the Veteran was pleasant, relaxed, and without motor abnormalities.  His speech was spontaneous.  His affect was appropriate to his thought content and his mood was even.  He was oriented to all spheres.  He did not appear to be experiencing any auditory or visual hallucinations and he did not become delusional.  His concentration was intact as was his judgment. The diagnosis was residual schizophrenia disorder and a GAF score of 65 to 70 was assigned.

Based on these findings, the August 2004 rating decision on appeal continued the 30 percent rating for schizophrenic disorder.

On September 2006 VA treatment, the Veteran stated that his symptoms were not as well controlled by medication as he would like.  He reported having some mood swings and feeling irritable at times with racing thoughts.  He denied any impulsivity.  His sleep was good with medication, his appetite was fair, but his energy was low and he had only fair concentration.  His mood was "okay", and he denied feeling hopeless, helpless, or worthless.  He denied any passive or active suicidal ideations, plan, or intent, and he denied having any homicidal ideations, audio or visual hallucinations, or delusions.  

On mental status examination, he was alert and oriented with his recent and remote memory intact.  His behavior was cooperative with no agitation, good eye contact, and a fair ability to interact although he did come across as somewhat odd.  His speech was fluent and normal in rate, rhythm, and volume.  His affect was reactive.  His thought process was sequential and he denied racing thoughts.  His judgment was fair and his insight was limited.  The assessments included a history of drug and alcohol dependence, a past diagnosis of schizophrenia in service, and mixed type bipolar disorder.

On December 2007 VA treatment, the Veteran reported that he was doing fine in terms of his mood and described it as close to his baseline.  His medications included Seroquel and Depakote.  He denied any difficulty with his sleep, appetite, energy level, or concentration.  His thought process appeared disorganized and he tended to be circumstantial while describing events since the previous week but he was redirectable.  He admitted to hearing voices that were vague in nature but denied any visual hallucinations.  He denied any manic symptoms, irritability, increased energy, increased goal-directed activity, impulsivity, or spending sprees.  He denied any active or passive suicidal or homicidal ideation.

On mental status examination, the Veteran was alert and oriented to all spheres.  His recent and remote memory were intact.  His grooming and hygiene were fair.  His behavior was cooperative with no agitation, fair eye contact, and a fair ability to interact.  His speech was fluent and rapid in rate, rhythm, and volume, but not pressured.  His mood was "fine" and his affect was congruent and mildly constricted.  His thought process was circumstantial.  He denied any suicidal or homicidal ideation or visual hallucinations.  His judgment was fair and his insight was limited.  The assessments included bipolar disorder and a history of polysubstance dependence, with a diagnosis in service of schizophrenia.

On February 2008 VA treatment, the Veteran reported that he was stable in terms of his overall mood, and he noticed that his thoughts were clearer and he was able to perform better at work.  He denied any difficulty with his sleep, appetite, energy, or concentration.  He reported being less paranoid, and his audio hallucinations were less bothersome.  He denied any manic symptoms, irritability, increased energy or goal-directed activity, impulsivity, or spending sprees.  He denied any active or passive suicidal or homicidal ideation.

On mental status examination, the Veteran was alert and oriented, and his recent and remote memory were intact.  His behavior was cooperative with no agitation and fair eye contact and ability to interact.  His speech was fluent and at a rapid rate, rhythm and volume, but not pressured.  His mood was "fine", and his affect was congruent and mildly constricted.  His thought process was less circumstantial.  His judgment was fair and his insight was limited.  The assessment was bipolar disorder with a history of polysubstance dependence.

The Veteran submitted a February 2008 statement from his treating VA staff psychiatrist who noted that the Veteran had been attending the addictions treatment program since March 2006, beginning with the interactive program for six weeks and continuing in a weekly group.  He had been consistently attending the group and had remained sober.  He worked for the CWT program and was doing a good job.  The treating psychiatrist noted that the Veteran was diagnosed with bipolar disorder and was on two medications.

On June 20, 2008 VA examination, the Veteran reported that he had not been hospitalized for any emotional problems.  His medications included amitriptyline, quetiapine, and divalproex.  He reported that he was unemployed but was in a transitional work program which began in 2006, and which he believed would end in 2009 and result in employment with VA.  He described his social life as "pretty good"; he had stopped drinking and doing drugs and felt like an outcast, because his associates had not stopped as well.  He reported that, with his medications, he no longer heard voices or saw many hallucinations; his only remaining visual hallucination was "like a door latch" that he would see at night two to three times per week.  He reported hearing a warning voice but he did not do what the voice said.  He reported feeling a little depressed at times and feeling somewhat frustrated and helpless but not hopeless.  His appetite was good, his weight was stable, and his sleep was unimpaired except for being bothered at times by back pain.  

On mental status examination, the Veteran was dressed flamboyantly, he pushed a cart with several bags and other items, he seemed somewhat derelict, and his hygiene was poor.  He was pleasant and engaging, and his speech was spontaneous and not pressured; he was not easily derailed and had no flight of ideas but was overproductive.  His affect seemed bland, and his mood was somewhat expansive.  He was well oriented to time, place, and person.  His fund of information was satisfactory.  He did not appear to be experiencing any perceptual disorder.  He did not become suspicious.  His judgment and concentration were intact.  The diagnoses included schizoaffective disorder, bipolar; and polysubstance abuse in remission; the examiner noted that the current schizoaffective bipolar disorder was a maturation of the previously diagnosed schizophrenic disorder.  A GAF score of 48 was assigned.

On April 30, 2009 VA treatment, the Veteran reported that he was now working as a ward attendant for VA and it was going well.  His mood was good, and he was alert, pleasant, and animated.  He was looking ahead to his future and his eventual retirement.  His medications were reconciled and included divalproex and quetiapine.  

On January 2010 VA treatment, the Veteran continued to work steadily in housekeeping and he was doing well, generally getting along with his supervisors and colleagues.  He had no thoughts of giving up.  His mood was good, his anxiety was low, and his speech was spontaneous.  His affect was bright and he never had any thoughts of self-harm or suicide.  He was sleeping well with no nightmares and he had no flashbacks.  

At the September 21, 2010 Travel Board hearing, the Veteran testified that he worked for VA and had steady employment.  He testified that he did not socialize.  He testified that he worked five days a week at the VA geriatric clinic cleaning patient rooms.  He testified that he felt paranoid about how his fellow veteran co-workers are treated and so he did not wear his own military pins or insignias.  He testified that he was able to get along with people and get his work done.  He testified that he had a social life but he worked on the weekends; he relaxed by being at home and taking care of household chores, teaching music, and playing music on the street.  He testified that he got along with his large family but kept them at a distance.  

In February 2011, the Board remanded the matter to obtain outstanding treatment records and afford the Veteran a new VA examination.

On March 2011 VA examination, the Veteran reported that he continued in outpatient treatment with a psychiatrist every three months; his medications included divalproex and quetiapine which he believed were very helpful.  He had not been hospitalized for any emotional problems.  He denied any use of street drugs, and he had most recently been intoxicated in November 2010 after a loss in the family.  He also had worsened depression since that time.  He was employed in medical housekeeping for VA.  He reported missing about 10 days from work, noting that on a couple of occasions he was too depressed and did not want to get up, while on other days he had increased his dosage of quetiapine or had red eyes from drinking and knew he would be sent home.  His social life was with his brother and, since his death, the Veteran felt isolated.  He reported that he had crying spells 4 to 5 times per day throughout the day, and he felt worse during the daylight.  He reported being irritable when he gets angry but he does not get into any physical confrontation.  His concentration was a bit worse, and his decision making skills were also worse.  He reported that his appetite was reduced and he only ate once per day, and his weight fluctuated.  He reported getting about 2 hours of undisturbed sleep per night for the past 4 years; he had nightmares of being chased.  He usually felt lousy in the morning, lasting until sometime during his two hour train ride to work.  He had a fear of close spaces and was bothered by feelings of insecurity.  He reported feelings of survivor's guilt.  He had auditory hallucinations of whispering, usually when he lies down; the most recent episode was the night before the examination.  He reported visual hallucinations if he closes his eyes for two long.  He believed the auditory and visual hallucinations are associated with his depression but occur with or without the depression.  He did not believe he could read people's minds, but he believed his thoughts are controlled by "a combination of threat of violence and larceny".  He denied any suicidal or homicidal ideation or history of attempts.  He admitted to grandiosity and euphoria.  He believed he is unnecessarily suspicious if he is watched.

On mental status examination, the Veteran was neatly dressed.  He was not entirely engaging initially but he did answer questions.  No motor abnormalities were observed.  Speech was spontaneous but sometimes tangential, overproductive, and rambling.  He was well oriented to time, place, and person but became disoriented upon leaving the examination room.  His fund of general information was satisfactory.  He did not appear to be experiencing any perceptual disorder.  His judgment appeared intact but his concentration was not as clear as on previous examination.  His retention and recall were good.  The diagnosis was schizoaffective disorder, bipolar, and a GAF score of 60 was assigned.  The examiner opined that the Veteran did not display gross impairment in thought process or communication; grossly inappropriate behavior, persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time, place, or person; memory loss to names of close relatives, occupation, or his own name; suicidal ideation or special rituals which interfere with routine activities; impaired impulse control such as unprovoked irritability with peers or violence; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances including work or worklike setting; inability to establish and maintain effective relationships; flattened affect; stereotypical speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short term or long term memory; learned material forgetting to complete tasks; impaired judgment; or disturbance of motivation and mood difficulty in establishing and maintaining effective work and social relationships.  However, he did display persistent delusions or hallucinations; speech that was intermittently illogical, obscure, irrelevant, near continuous, and panicky; depression affecting the ability to function independently, appropriately, and respectively; spatial disorientation; circumstantiality of speech; circumlocutory speech; and impaired abstract thinking.  The examiner opined that the Veteran's disability impacted his occupational functioning in that sometimes he is too depressed to get up to go to work, and he has difficulty with interpersonal relationships at times on the job, thinking that others are invading his privacy by talking about his substance abuse.

Based on these results, a February 2012 rating decision granted a 70 percent rating, effective September 21, 2010 (the date of the Travel Board hearing in which the Veteran testified regarding worsened symptoms).

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

Addressing the staged ratings assigned for the Veteran's schizophrenic disorder in turn, the Board notes that the reports of the VA examinations and the VA treatment records prior to June 20, 2008, provide overall evidence against a rating in excess of 30 percent prior to June 20, 2008, as they do not show that symptoms of his schizophrenic disorder produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for the next higher, 50 percent, rating.  He did not display, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  Consequently, a schedular rating in excess of 30 percent prior to June 20, 2008 is not warranted.  The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity, which simply was not shown prior to June 20, 2008.

For the period of time from June 20, 2008 to April 30, 2009, the Board finds that the Veteran, his treating mental health personnel, and the VA examiners have reported an exacerbation of schizophrenic disorder symptoms to a degree consistent with occupational and social impairment with reduced reliability and productivity.  The symptoms during this time period, as demonstrated on June 20, 2008 VA examination, included "bland" affect; impaired judgment (he "seemed somewhat derelict"); disturbances of motivation and mood (he reported feeling depressed, frustrated and helpless at times); and poor hygiene.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health professionals and observations by VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 50 percent rating under Code 9204, the Board finds that such rating is warranted from June 20, 2008 to April 30, 2009.  38 C.F.R. § 4.7.  A 70 percent rating is not warranted for that time period because the Veteran was involved in a transitional work program which would likely result in employment with VA, and he described his social life as "pretty good"; therefore, the symptoms of schizophrenic disorder at that time are not shown to have resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

On April 30, 2009 VA treatment, the Veteran's schizophrenic disorder symptoms described were improved and lessened in severity; he reported that he was now working as a ward attendant for VA and it was going well.  His mood was good; he was alert, pleasant, and animated; and he was looking ahead to his future and his eventual retirement.  The reports of the VA examinations, the VA treatment records, lay statements, and the Veteran's testimony, overall, provide evidence against his claim, as they do not show that, from April 30, 2009 to September 21, 2010, symptoms of his schizophrenic disorder produced reduced reliability and productivity so as to meet, or approximate, the criteria for a 50 percent rating.  He did not display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  While the Veteran's treatment records through May 2010 suggest that he may have had some social impairment, such impairment is encompassed by the criteria for a 30 percent rating.  The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity, which simply was not shown prior to September 21, 2010.  

Continuing the analysis, the reports of the VA examinations, treatment records, lay statement, and the Veteran's testimony, overall, do not show the Veteran's schizophrenic disorder to at any time have been of such severity as to warrant a schedular 100 percent rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations consistently show appropriate thought processes and appropriate behavior.  There were infrequent reports of persistent delusions or hallucinations, although none were observed on examination.  His reports of such delusions or hallucinations are too vague and tenuous to provide an independent basis for rating his psychiatric disability.  While the observations by the VA examiners and treatment providers suggest that the Veteran has increasingly limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating.  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating for schizophrenia is not warranted at any time.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 30 percent prior to June 20, 2008; an award of a rating in excess of 50 percent from June 20, 2008 to April 30, 2009; an award of a rating in excess of 30 percent from April 30, 2009 to September 21, 2010; or an award for a rating in excess of 70 percent from September 21, 2010.  The symptoms and levels of impairment represented by the various GAF scores are consistent with the criteria for the staged ratings now assigned (including by this decision).  

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of schizophrenic disorder.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 30 percent, 50 percent, and 70 percent ratings assigned for the periods of time on appeal; they do not support assignment of further higher schedular ratings.

All symptoms of the Veteran's schizophrenic disorder are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence indicates that the Veteran is employed full time.  The matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 30 percent for schizophrenic disorder for the period prior to June 20, 2008 is denied.

A 50 percent rating is granted for the Veteran's schizophrenic disorder from June 20, 2008 to April 30, 2009, subject to the regulations governing payment of monetary awards.

A rating in excess of 30 percent for schizophrenic disorder for the period from April 30, 2009 to September 21, 2010 is denied.

A rating in excess of 70 percent for schizophrenic disorder for any period of time is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


